Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                             United States District Court FI L '- -
                                                                for the                        DISTRICT COURT OF GUAM


                                                            District of Guam                              SEP 27 2019

                                                                                                 JEANNE G. QUINATA
                                                                                                     Qim& OF COURT

                                                                          Case No.
                                                                                     (to be filled in by the Clerk's Office)
                    Felder, Dominick Lamar

                              Plaintiff®

                                  -V-




      Samantha Brennan, Director, Department of
Corrections Guam - Individual and Official Capacity

  Allen P. Borja, Warden,Department of Corrections
       Guam - Individual and Official Capacity

Mae M. Quitugua, Corrections Officer, Department of
Corrections Guam - Individual and Official Capacity

Antone F. Aguon, Corrections Officer, Department of
Corrections Guam - Individual and Official Capacity

 Cathy M. Cruz, Corrections Officer, Department of
Corrections Guam - Individual and Official Capacity

      Marceline U. Maratita, Corrections Officer,
  Department of Corrections Guam - Individual and
                 Official Capacity


                            Defendant(s)




                                                   COMPLAINT FOR A CIVIL CASE




                                                            ORIGINAL
                          Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 1 of 55
 I.      The Parties to This Complaint
         A.       The Plaintiff(s)

 Plantiff, Felder Dominick, is and was at all times mentioned herein a prisoner of the Territory of the United States Guam
 in the custody of the Government of Guam, Guam Department of Corrections. He is currently confined in the Guam
 Department of Corrections Mangilao Facility.

                  Provide the information below for each plaintiff named in the complaint. Attach additional pages if
        needed.

                          Name                           Dominick Lamar Felder

                          Street Address                  lOlMashburn Lane

                          City and County                Mangilao Guam
                          State and Zip Code              96913

                         Telephone Number                N/A

                         E-mail Address                   N/A



        B.        The Defendant(s)


                  Defendant No. 1


Defendant Brennan Samantha is the Director the Territory of Guam Department of Corrections. She is legally responsible
for the overall operation of the Department and each institution under its jurisdiction, including Guam Department of
Corrections.




                         Name                              Samantha Brennan      - Individual and Official Capacity
                         Job or Title (ifknown)                 Director, Department of Corrections Guam
                         Street Address                  101 MashburnLane

                         City and County                Mangilao Guam
                         State and Zip Code             96913

                         Telephone Number               671734-3981

                         E-mail Address (ifknown)



                Defendant No. 2


Defendant Borja, Allen P. is the Warden of Guam Adult Correctional Facility, Department of Corrections Guam. He is
legally responsible for the operation of Guam's Adult Correctional Facility and for the welfare of all inmates within that
prison.
                         Name                           Allen P. Borja Individual and Official Capacity
                         Job or Title (ifknown)         Warden, Department of Corrections Guam
                         Street Address                 101 Mashburn Lane




                      Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 2 of 55
                        City and County               Mangilao Guam
                        State and Zip Code            96913

                        Telephone Number              6717343981

                        E-mail Address (ifknown)


                Defendant No. 3
Defendant, Quitugua, Mae M. is a Correction Officer of the Guam Department of Corrections who, at all times mentioned
in this complaint held the rank of Major and was assigned to Guam Adult Correctional Facility, Department of
Corrections Guam

                       Name                           Mae M. Quitugua - Individual and Official Capacity
                       Job or Title (ifknown)         Corrections Officer, Department of Corrections Guam
                       Street Address                 101 Mashburn Lane

                       City and County                Mangilao Guam
                       State and Zip Code             96913

                       Telephone Number               6717343981

                       E-mail Address (ifknown)



               Defendant No. 4


Defendant, Aguon, Antone F. is a correctional officer of the Guam Department of Corrections. Who at all times mentioned
in this complaint, held the rank of Major and was assigned to Guam Adult Correctional Facility, Department of
Corrections Guam.

                       Name                          Antone F. Aguon - Individual and Official Capacity
                       Job or Title (ifknown)        Corrections Officer, Department of Corrections Guam
                       Street Address                 101 Mashburn Lane

                       City and County               Mangilao Guam
                       State and Zip Code            96913

                       Telephone Number              6717343981

                       E-mail Address (ifknown)

               Defendant No. 5




                       Name                          Cathy M. Cruz - Individual and Official Capacity
                       Job or Title (ifknown)        Corrections Officer, Department of Corrections Guam
                       Street Address                101 Mashburn Lane

                       City and County               Mangilao Guam
                       State and Zip Code            96913




                    Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 3 of 55
                        Telephone Number               6717343981
                        E-mail Address (ifknown)


                Defendant No. 6



                        Name                           Maratita Marceline U. - Individual and Official Capacity
                        Job or Title (ifknown)         Corrections Officer, Department of Corrections Guam
                        Street Address                 101 Mashburn Lane

                        City and County                Mangilao Guam
                        State and Zip Code             96913
                       Telephone Number                6717343981
                       E-mail Address (ifknown)


III.   Statement of Claim



        Facts


       On 4/4/20191 was told by visitation officer Mesa who was the Department of Corrections visitation officer on the
       floor that he was instructed by his supervisors that I was no longer allowed to have my hair braided as a religious
       practice. I am a African American Muslim man who has been actively practicing my faith before incarceration and
       throughout my 11 years at the Department of Corrections Guam.

       For 11 years Since Feb 12, 2008 (prior to 4/4/2019) and before incarcertaion I have been having my hair braided
       by my wife as a religious practice guided by Muslim Hadiths and practices passed to me through a lifetime of
       worship and expression of faith.

       Beginning April 4, 2019 through April 23, 2019 The Department of Corrections Guam prohibited me under threat
       of punishment from having my hair braided as a religious activity. An activity I was observing in prison for 11
       years prior to April 4,2019.

       On April 23,1 was issued a memorandum for compliance stating that I could have my hair braided but could no
       longer have my wife who was and remains my soul means for accomplishing this religious activity. The
       department has effectively blocked me from conducting this religious activity without providing any compelling
       interest, without providing the least restrictive means or providing any alternative to reestablish this practice
       which they've abruptly stopped.

       Since April 4,2019 the Department of Corrections Guam has placed a substantial burden on practicing my
       religious activity of having my hair braided by stripping me of my ability, means , and / or source to have my
       hair braided and not providing any means to reestablish this practice.

       My mother taught my wife how to braid my hair. Previous to my wife braiding my hair either my mother or sister
       would help care for my hair. As a muslim man the practice of having my hair braided should be performed by a
       woman known to me either close family member or spouse.

       I've outlined references in Attachment A which describes my journey as Muslim man specifically regarding the




                    Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 4 of 55
 braiding of hair. The process of caring and braiding hair as a Muslim believer is sacred to my faith.

 A Hadith is defined as a collection of traditions containing sayings of the prophet Muhammad which, with
 accounts of his daily practice (the Sunna), constitute the major source of guidance for Muslims apart from the
 Koran.


 The following along with many other writings provide guidance on why and how I should practice this
 observation


          Zaadal-Ma'aad (1/170)

          When his hair grew long because of travel or other reasons, the Prophet (blessings and peace of Allah be
          upon him) would put it into four braids, which was in accordance with the custom of the Arabs. So he
          would put his hair back, then make it into strands and twist them together, then they would become four
          braids.



          Another narration in the collection of al-Bukhari occurs in a chapter specifically entitled "Braids".

          It recounts the narration of Ibn 'Abbas; in his childhood, the Prophet (peace be upon him) once moved
          him during prayer by pulling at the two braids in his hair. Ibn Hajr comments that, "in this act, there is
          indeed a tacit approval by the Prophet's (peace be upon him) for the making of braids." Ibn Abbas was a
          young boy, and not in a state of travel at the time. [Ibn Hajr, Fath al-Bari]


Braided hair has been a sacred practice of mine since a young adult. It is sacred to me because it allows me to the
very few opportunities to worship Allah in my physical and spiritual being. In addition, the process of my wife
braiding my hair is considered one of the ways I'm able to honor the practice. As the prophet as repeatedly stated
that those who have hair should honor it, and those entrusted with his hair were only his trusted companions.

However, the defendants listed in this complaint are preventing me from observing this religious practice under
RLUEPA because they stopped me from practicing this religious activity since April 2019, continue to block my
only means (wife) I have available to carry out this process, and without providing the least restrictive means of
doing so.

Prior to this event I was allowed to have this practice observed during visitation with my wife who simply braided
my hair which traditionally occupied only 30 mins of time during a 2 hour allotted visitation period. We have
never caused any harm or problems during visitation with regard to my practice of braiding hair.

However, this religious activity was stripped from me without true cause despite my consistent request for
remedy and exhaustion of the remedy process. The administration claims that they are not preventing me from
having my hair braided but will not allow my wife to fulfill this practice. I've sought relief, and provided four
available options including

1) Continuing to allow my wife to braid my hair during visitation
2) Take away one of my 3 visitation days so that my wife can do my hair
3) My family pays for someone to come inside
4) That the department provide a licensed barber
5) Allow my wife to teach me how to do it so that I can continue this practice

All these options were denied and I never received a response back. Nor will they provide any other remedy or



               Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 5 of 55
 accommodation to get this done.

To be clear I have never asked the Department of Corrections Guam to provide any monetary assistance to me on
my religious journey. They have never provided prayer beads, a prayer rug, a Quran, or even a decent place for me
to pray. They have not accommodated me during Ramadan. As the one year Depcor attempted to assist their idea
of help was to reduce the numbers of meals I received to only 2 a day. My meals were either thrown away, did not
have enough nutritional calories and food. I suffered immensely because of the Department of Corrections and
actions of the guards as well.

During this time at least 2 months prior to Ramadan I requested that the Department allow my family to donate
meals to sustain me during this time as to not place any financial burden on the department and to help facilitate
the process. The department refused to allow my family to do this for Ramadan.

The Department of Corrections Guam repeatedly makes it nearly impossible for me to receive the support I need
to practice my faith and constantly hinder me from receiving donations or religious supplies. Yet they make no
attempt to provide these supplies on their end.

When I went through the long process of trying to request a prayer rug I was met with immense blowback. My
family had to have a rug special ordered because they would not accept and standard prayer rug dimension. The
bigotry displayed was apparent in Major Quitugua's comment to my wife stating that technically they only have to
allow the minimum requirements and that a bath towel satisfies this requirement.

Other correctional BOP institutions allow it for their Muslim population but DOC has failed to provide even basic
services.


For 11 years in the Department of Corrections prison I've vehemently observed my faith. Even if it means
performing Salah next to my commode during prayer time, in the open cube where others are making noise and
eating, in the rec area where people are exercising, and I'm even told to pray in the communal restroom while
others are showering. This is what I was instructed to do by the administration as I am not allowed to conduct
prayers to Allah in the existing prison Chapel. Salah is Muslim prayers, performed five times each day by
Muslims. It is the second Pillar of Islam. God ordered Muslims to pray at five set times of day.

That being said I've followed the remedy process consistently while constantly being blocked and twarted by
Guam's Prison Administration to simply practice my Muslim faith. However, this recent blocking of observing my
faith by simply allowing me a valid method for having my hair braided was met with no internal relief and it
resulted in threat of life as well as threats to revoke my visitation, to cut my hair, and to make it harder for my
family to see me or spend time with me.

To be clear I'm filing this complaint against all included defendants under

        42USC2000cc CHAPTER 21C-PROTECTION OF RELIGIOUS EXERCISE IN LAND USE AND BY
        INSTITUTIONALIZED PERSONS. Wherein the defendants have unreasonably chosen to unlawfully
        prevent me from practicing my religious activity of having my hair braided and effectively cutting me off
        from my sole source of help and not providing any means to re-establish this practice which prior to
        4/4/2019 has been practiced by myself and my wife in prison for the past 11 years without any harm or
        issue to other inmates, detainees, or visitors.

       The RLUIPA goes on to state that,

       No government shall impose or implement a land use regulation in a manner that imposes a substantial
       burden on the religious exercise of a person, including a religious assembly or institution, unless the



             Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 6 of 55
        government demonstrates that imposition of the burden on that person, assembly, or institution—

        (A) is in furtherance of a compelling governmental interest; and

        (B) is the least restrictive means of furthering that compelling governmental interest.

The Department has yet to provide me with a compelling government interest they consistently reference
sanitation which is again a bigoted, discriminatory perview as their is nothing unclear about clean hair. The
reference respecting the rights of others but have yet to identify how braiding my hair disrespects the rights of
others. They say it's improper but do not say how. All of these are subjective reasoning that does not follow a
strict scrutiny analysis. They are large based on ethnocentric and paramilitary concepts.

Again my hair braids have never harmed anyone during visitation. I've always submit to searches or inspections
and have not been identified as one the smuggles contraband into prison. Yet, the Department of Corrections
officials have targeted me and my family during visitation. Upon information and belief I was told by officers that
I was placed on a close watch list during visitation, unlike other families, my wife and I are often assigned seating
so that we can be watched closely while. This is clearly discriminatory and has been the essence of this constant
struggle to receive equitable treatment under the law.

I'm providing you all this background so that you understand in brevity only some of the struggles myself and my
family have had to face as a result of being a devout Muslim in Guam's Department of Correction.

To understand the timeline even further and events that have taken place let me walk you through each step I took
as an attempt to seek assistance from those included in this complaint. I followed the Administrative Remedy and
Complaints procedure outlined in 24 GAR Peneology and Corrections Article 16 Administrative Remedy and
Complaints.

24 GAR Article 16 provides a method for administrative remedies and complaints for prisoners, prison
administrators, and the courts. I'm including the procedures below for your reference

§16101. General Provisions
       §16102. Grievance Complaint Form
       §16103. Referral Outside the Division
       §15104. Referral to Agencies or Officials other than Departmental
       §16101. General Provisions, (a) Most complaints can be resolved quickly
       and efficiently through direct contact with the staff members who are
       responsible in the particular area of the problem. This is the preferred course of
       action. Staff member awareness of the importance of prompt attention and
       response to these routine requests will minimize the use of formal complaint
       procedures.
       (b) A viable complaint procedure will serve the inmates, the staff
       members, and the courts. It will provide the inmate with a systematic
       procedure whereby issues raised relating to confinementwill receive attention
       and a written response within a short period of time from the appropriate
       authority, if appealed.
       (c) Such a procedure assists the administration by providing an additional
       vehicle for internal solution of problems at the level having most direct contact
       with the inmate. It also provides a means for continuous review of
       administrative decisions and policies. Further, it provides a written record in
       the event of subsequent judicial or administrative review. A viable
       administrative remedy procedure should reduce the volume of suits filed in



            Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 7 of 55
         court and should develop a record of facts which will enable the courts to make
         more speedy dispositions.
         §16102. Grievance Complaint Form, (a) If an inmate cannot resolve a
         complaint through the informal contact with staff members, and wishes to file
         a formal complaint for administrative remedy, the inmate should secure a copy
         of the Grievance Complaint Form and write the complaint in the space
         provided. The inmate may secure assistance from staff members or other
         inmates to complete the form. The inmate should then give the completed form
         to a staff member designated by the Director, retaining a copy for the inmate's
         own record.
        (b) The complaint must be filed with the Department within fourteen (14)
        calendar days from the date on which the basis of the complaint occurred.
        Department staff members have up to seven (7) days from receipt of the
        complaint, excluding weekends and holidays, to act upon the matter and
        provide a written response to the inmate. When the complaint is of an
        emergency nature and threatens the inmate's immediate health or welfare, a
        reply must be made as soon as possible, normally within twenty-four (24)
        hours from the receipt of the complaint.
        (c) When the proper course of action is determined, the response should be
        completed and signed by the staff member designated by the Director for the
        given sequential step. The original shall be placed in the inmate's jacket, one (1)
        copy should go to the inmate, and one (1) copy should go to the applicable
        facility administrator. Responses should be based upon facts which pertain
        specifically to the issue and should deal only with the issue raised, and should
        not include extraneous material.
        (d) The complaint and grievance procedure shall follow in sequential steps
        as follows:
        (1) STEP 1: Inmate to middle management/section supervisor,
        parole officer or assigned caseworker.
        (2) STEP 2: Inmate to Prison Security Administrator.
        §16103. Referral Outside the Division. In the event that a complaint or
        grievance is not resolved at the section/division level, it shall be referred to the
        Director for action if so initiated by the inmate. The decision of the Director
        shall be final.
        §16104. Referral to Agencies or Officials Other than Departmental. An
        inmate should first exhaust the administrative channels in this Chapter in the
        quest of a resolution of the complaint or grievance before referring it to the
        Suruhanu or other authorized officials. Inmates are advised that courts
        frequently require evidence that administrative remedies have been exhausted
        before granting relief through such means as habeas corpus.


The department does not have a religious handbook or an established process to deal with religious
accommodations.Note that although I myself followed the requirements outlined in 24 GAR Article 16 those
included in the complaint did not.

For example, I submitted a remedy to Major Antone Aguon on 5/13/2019 I did not receive a response back until
6/12/2019 this was 22 days (not including weekends).

In addition to this, after not receiving assistance from Major Aguon or Major Quitugua I sent multiple remedies to
the Warden Allen P. Borja and Director Samantha Brennan. I sent at least 3 remedies to the Director's office which



             Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 8 of 55
 were never returned. I did not receive these remedy requests back as they were not responded to or returned to
 me. I have requested that the Warden return the grievance filed against him but have yet to receive it back as of the
 filing of this complaint. It was not until I filed a grievance on June 30, 2019 to both the Warden and Director that I
 received a response from the Director Dated July 12, 2019 but received on July 13, 2019 more than 10 days after
 the remedy request was filed, stating that she concurs with the Warden, along with the Director's response, a
 response was also attached with the warden's answer stating that everything has already been explained to me.

 Now that you understand the brief history of why I'm filing this complaint let me further specify the action I have
 taken as well as the responses and stopping of religious activities, blocking of my only means to accomplish this
 activity, and the consistent lack of accommodation received by those mentioned in this complaint.

On 4/4/20191 was told by visitation officer Mesa the visitation officer on the floor at the time that he was
instructed by his supervisors that I was no longer allowed to have my hair braided as a religious practice. I am an
African American Muslim man who has been actively practicing my faith before incarceration and throughout my
11 years at the Department of Corrections Guam. From this point all defendants mentioned herein forced me to
choose between practicing my religion and being punished (including being written up for disciplinary reasons,
thrown in the SHU / Post 6, have my visitation terminated, and my family barred from seeing me.) or not
practicing my religion and being safe from their threats.

Immediately after returning from visitation I sent remedy requests to the Visitation Processing Center as Major
Quitugua was overseeing this department at the time. I also contacted my caseworker Mark Perez on 4/8/2019 in
an attempt to resolve this issue internally. A couple days later on 4/10/2019 my wife at the request of my
caseworker sent over guidance included in this complaint as Attachment A(l) . A copy of the physical email to
Caseworker Perez is also included as Attachment A(2).

On 4/15/20191 sent an Inmate request from to Major Aguon hereafter referred to as Attachment B, detailing that
I'm seeking assistance as a result of the stoppage of the religious practice of braiding my hair reinforcing that as a
devout Muslim the RLUIPA warrants that accomodations should be made. I also provided guidance on why this is
a religious practice for me including citing the Hadith entitled Braids.

Note: All other remedies not specifically addressed in the timeline will be included as attachment C as they will
provide background into the efforts made and full scope of the remedy process.

4/30/20191 received a memorandum from Major Aguon Dated 4/23/2019 herein referred to as Attachment D
stating that I was authorized to grow my hair. But unable to have my hair braided during visitation.

Firstly, with regard to this response I was not requesting assistance regarding the length of my hair as it had
already been established through legal precedent that I was allowed to maintain the length of my hair because of
my religion. Major Aguon stated that I could braid my hair but did not give me an option to actually do it as my
wife had been doing it during visitation for the past 10 years. Instead, his memorandum stated that I was allowed
to have my hair braided but not by my wife during visitation.

To be clear I am only one of 2 African American people in my unit. The rest of the population is either Chamoru,
Micronesian, or Philipinno. There is also no one else who is Muslim or able to braid hair as I have personally
asked. The Department has no internal barber or barber services available. This is why my wife was previously the
one braiding my hair under Warden Crisostomo's administration.

I submitted a response to Major Aguon clarifying that the RLUIPA required that the department provide the least
restrictive means for religious accommodation and since the department irrationally stopped me from having this
done during visitation I requested an alternative means to re-establish this religious practice.




             Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 9 of 55
 In Major Aguon's memorandum Attachment D the Major stated,

         "You are advised that visitation is a time of visit and not grooming. Therefore the restriction of braiding
         your hair during visitation will continue to be enforced. All prisoners are advised to be properly dressed
         and groomed prior to visitation."

Firstly, I want to point out that according to the 24 GAR Article 9

         While visiting is a privilege, inmates are encouraged to maintain close contact with family members and
         those who can assist in the rehabilitation process.

More importantly 24 GAR §1302 states,

         YOU HAVE THE RIGHT to freedom of religious affiliation and voluntary religious worship.

With regard to the Major's comment about visitation being a time of visit not grooming I'd like to reiterate that
based on the prison's policies, as in,

         24 GAR §10101. Inmate's Responsibility for Personal Hygiene. Inmates shall keep themselves clean and
         practice those health habits essential to the maintenance of physical and mental well-being

         24 GAR §10103. Showers. Inmates shall shower daily in accordance with unit schedules.

         24 GAR §10104. Hair Care, (a) Male inmates may have their hair cut as often as is practicable or
         necessary, and/or where directed by the Director. Hair shall be worn in a neat manner, and be clean, and
         well groomed. If facial appearance is substantially changed, new pictures shall be required.

        24 GAR §10105. Grooming Routines. Inmates shall normally be permitted to shave daily.

I am always compliant with hygiene and grooming routines. As mentioned above, my wife alwaysprovides hair
careproducts which I use daily and I never arrive to visitation unkept. My hair is always washed, cleaned, and
combed. In addition to this I am always dressed appropriately per prison standards.

Again based on the regulations provided for visitation "inmates are encouraged to maintain close contact with
family members and those who can assist in the rehabilitation process."

The religious practice of braiding my hair during visitation was an accommodation providedby Warden
Crisostomo as it was the least restrictive means of accommodating my practice. Again, it's not an unreasonable
request to have my hair braided as there are many other requests afforded to otherinmates to satisfy theirreligious
observations. Some examplesof theses accommodations made for other religious followers include:

-CCD
-Jehovah's witness worship
-Jehovah's witness bible study and celebrations
-Christian worship and celebrations
- Food, Instruments, and Family members.
- All allowed during visitation days and hours

Moreover, that which these administrators fail to understand is that this is not a visitation issue. This is a religious
accommodation issue. Later in this complaint I will reference another attachment which provides a very detailed
explanation of this as well as my request to provide accommodation whether it be during or outside of visitation



             Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 10 of 55
 hours.


 on 4/30/2019 I sent an inmate request form to Major Aguon hereafter referred to as Attachment (El) indicating
 that I have not received responses from the Warden and Major Quitugua surpassing the 10 day period for decisions
 to be made or remedied. I also elaborated that I still have not been provided accommodation to have my hair
 braided and that this practice of denying me access to due process as well as religious accommodation was
 causing a substantial burden on me. I also indicated that I would continue to follow the process outlined by
 EO-94-19 / 24 GAR Peneology and Corrections.

on 4/30/20191 sent an inmate request form to Major Quitugua indicating that I have not received a response from
her surpassing the 10 day allotted period to remedy my concerns. Referred to as Attachment E(2) I explained to
her that I believe my right to religious freedom have been violated specifically under RLUIPA. I also explained to
her that while they themselves were not compliant with the department's procedural due process I would continue
to follow the process outlined.

on 4/30/20191 filed a grievance against the 1) Platoon or Operations Commander hereafter referred to as
Attachment F(l) to ensure I was compliant with the procedure outlined in EO-94-19 / 24 GAR Peneology and
Corrections.


on 5/7/2019 still not receiving a response from Major Quitugua I followed up via inmate request form to Major
Quitugua, hereafter referred to as Attachment (G). The followup via inmate request form stated that the
memorandum (Attachment D) did not provide a means to reestablish my religious practice. Stating that I have a
means to have my hair braided (e.g. my wife as done for the past 11 years). However, they are denying that means
and no other reasonable option has been provided.

Undated Response - Lower portion attachment (G) was provided by Major Quitugua in her response stated that
my wife was not allowed to braid my hair as it was unsanitary and improper. She went on to state that this was
done" absent of the standard of practice in other places".

That being said the Major should have understood that Guam's population is dramatically different from other
prisons in the mainland or abroad. These prisons with large Muslim populations allow for much more than I am
requesting.

For example, the United Nations Office on Drugs and Crimes provided documentation THE RELIGIOUS
RIGHTS AND DUTIES OF MUSLIM INMATES IN PRISONS A GUIDE FOR CRIMINAL JUSTICE
PERSONNEL wherein the documentation details the rights of Muslims including

          Muslims have the right to be alone with their wife or husband in a private room
          Every Muslim (male and female) has to fast the month of Ramadan every year.
          Every Muslim is required to pray five times each day

Amongst other things Sing Sing Prison for example allows for a Muslim Ramadan Donation for Charity as well as
Muslim programs and meals.

Another example, Washington state prison are required to provide nighttime meals during Ramadan for Musim
Prisoners.


Many other institutions have standards practices, and activities that support the rights of Muslims and Muslim
religious activities.

I am asking for this specific accommodation because the population is not the same as other prisons. Therefore, I

                                                                                                                 10


             Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 11 of 55
do not have the same support or assistance or access to others in my Islamic culture within my actual unit.


On 5/7/2019 I sent Major Aguon a follow up request detailing that I have notbeen provided a resolution

On5/12/2019 I received a memorandum for Major Aguon reaffirming his previous memorandum. Hereafter
referred to as attachment (H) He went on to further state that the Department was not violating my rights and that
no matter how many remedies I write my wife would notbe allowed to braid my hairduring visitation.

Thatbeingsaid I continued to request for assistance from his office but was also receiving blocks from officer
Francisco the unit officeron detail from reaching out to the major. Major Aguon was finite in his decision in that
my wife would notbe allowed to braid my hair "nomatter how many remedies" I sent to him. Still yet, hedid not
provide an alternate solution as I explained to him that my wife was mymeans for practicing this activity and
asked that he provide an alternate option.

The defendants promulgate the the reasons associated with denying my right to practice my religion is a result of
the sanitary practices and that that practice is not respectful to others.

Reference memorandum written by M.M. Quitugua - Administrative Remedies 5/23/2019 (C4)
Here are the issues associated with these points

    1. The religious right to braid my hair is in fact being denied as the observation is 2 pronged 1) That the
       practice be observed or conducted by someone known to me like a family member or wife. Even if I was
       to sacrifice the sacred tenet of having my wife braid my hair there is no barber or person available within
       my unit who is familiar with braiding african american hair. Therefore, the right to have my hair braided
       is in effect being denied because they are not providing me with a feasible option to get it done.

       I've asked that they provide a viable option 1) a barber 2) my wife 3) anything but they continue to refuse
       I've asked that they take one of my visitation days and use that time to have my wife do it. Because the
       question here is not can I have my hair braided during visitation if this cannot take place during visitation
       that's fine with me. I'm just asking for a viable method to get it done.

       Over the past upon information and belief I've witnessed other visitors and their families provided
       different accommodations during visitation for different reasons. Some accommodations allowed inmates
       and their familiar to sit in a different area for example patients suffering from AIDS or inmates that
       needed to be separated from other inmates during visitation. Or family members being transported to the
       visitation area as opposed to walking.

       There are many different accommodations that have been made for others, but the defendants, on the
       grounds of a sincerely held religious belief refuse to make any accommodations, that would restore
       completely the violation they themselves cause, for no reason or explanation as I've continued to ask
       without relief.


   2. The defendants also go on to state that it hinders a clean and sanitized visitation area. To insinuate the
      practice of braiding my hair for religious reasons is unsanitary. In point of fact my hair is washed with
      specialized products which can be verified with visitation log as they have a log of all my years keeping
      my own hygienic hair clean. The unit officers on duty can also verify that I follow hygiene regulations and
       always come to visitation groomed and clean.

       To insinuate that my hair being braided is unsanitary is absurd. As DOC's own visitation area is in itself a
       cesspool of uncleanliness from mold in the walls which smell permeates when it rains to mildew at the
                                                                                                                 11


           Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 12 of 55
 entrance and on doors. To ants crawling on the walls and tabletops and in vending machine food products
 andmany times inoperable bathrooms thatviolate OSHA requirements as well as faucets that are so
 rusted that water can barely exit the spout, leaking and rotting walls, flooding floors during rainy season.

The rationale that my hair makes DOCvisitation unsanitary is preposterous.

Aside from this thought process the fact is I was onlyhaving my hair done by my wife during visitation
for thepastdecade because the previous Warden - Warden Crisostomo who spent time serving in prisons
in the mainland understood that this was a validand meaningful religious practice. Since there is no
major African american population at DOC he authorized that practice as DOCdid not have any real
means to accomodate me and did not see it as harmful nor has it ever caused any harm in the past.
On top of this if defendants truly do not intend to violate my religious rights they would take notice that I
am not asking them to authorize the practice during visitation I have been asking them to provide an
accommodation to have my hair braided by my wife. Whether it's during visitation , on a separate day, in
a separate area, done by a barber which my family will pay for, or any alternative to actually allow me to
have this done. This is not a visitation issue this is a religious accommodation issue. Specifically with
regard to establishing the least restrictive means as RLUIPA pesecribes.

If religious community volunteers are allowed to come into the facility and conduct religious services like
Church, or host events with instruments , bibles, food, and other accommodations like classes and spiritual
sessions for Christian or Catholic religions why then is my wife not allowed to volunteer to braid my hair
with her two hands as a religious observation. There is clearly descrimination here as I'm not even
allowed a monecre of the same options.

As a matter of fact, I'm not even allowed to receive a black fist comb because prison officials like Cathy
M. Cruz who is listed as a defendant believe it to be an object that spews hate or is gang related. The black
fist is a symbol or black (African American)pride and yet it is not allowed because they believe it spews
hate. The Black fist comb is a common symbol of African American pride akin to the Senahi or Guam
seal. My wife's intention for bringing the comb in duringincomingdrop off has nothing to do with hate or
gangrelation it was simply available at the stores as it is a commonitem. But CM. Cruz's racialbias took
it as a gang related symbol.

When I've askedrepeatedly to use the Chapel to pray I'm told that I'm not allowed to pray there. I've
asked to evenconduct my daily prayers outside in the rec area I'm also told that I"m not allowed as it's
not authorized. Instead, while Christiansand Catholicsare allowed an actual chapel I was told by Major
Quitugua thatI canpray in my cellnext to my commode, or in the openbay surrounded by 23 other
inmates while watching television and the radio on.

I find thatdisgraceful but continue daily to fall to my knees andperform Salah to god as I understand my
religious journey maynot always been an easy one. This is whythe braiding of hair is so sacred because
when the prophet was traveling or on a journey he would traditionally have his hair braided as a symbol of
carebut also a symbol orjourneying so that we may still remain faithful in how we presentourselves even
during such a difficult time.

I understand that I am in Guam and in prison but I am still a man. I deserve the same privileges afforded
to otherreligions and I'm coming to you to find reliefas I've tried for over a decade to help theseprison
officials understand why it's not their place to stop someone from practicing their belief.

This specific denial is targeted solelyat me. It does not say that people who stand in a circle during
visitation to hold hands and pray togethercannot do so. It says that I am black african american muslim
cannot have his hair braided because the practice is unclean and does not respect others.
                                                                                                          12


    Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 13 of 55
 I'm still at awe as how this disrespects others. I don'thave mywife singing Al humduallah (which means
 Praise betoAllah) while braiding my hair. I don't rant Muslim verses or try to convice others they should
 be muslim. I"m simply having my hair braided.

The defendants themselves do notprovide an 'actual' valid prison interest. They don't mention safety or
security because they know I am always willing to be searched andprobed if it's a requirement.

Instead they reference sanitation and the practice itselfbeingimproper. There's no other explanation that
can be provided except racial and religious descrimination. At minimum it's more than fair to state that as
a Muslim prisoner I am being targeted and treated unequally under RLUIPA.

To be clear I'm not asking for a fancier place to perform Salah. I'm simply asking that if others can be
afforded the right to observe their religious practices even during visitation should I not be afforded the
same or similar accommodation ? Furthermore, if having my hair braided during visitation is such an
outlandish and obscene observation, even if my wife is simply touching my CLEAN hair with her hands,
then should there not be an actual 'valid' accommodation which allows me to effectively practice. I have
even requested to give up a visitation day, in order to practice / perform this observance but again I was
not even given the consideration and was again totally denied and cut off from any means of
accomplishing my religious activity.

For instance, when a Catholic requests spiritual counseling do these prison administrators respond by
stating, "Yes, you can receive spiritual counseling but visitation is not a time for it, you can do spiritual
counseling in the unit".

Does this response now not seem absurd?

If the prisoner's response is but sir, "I don't know how to be a spiritualcounselor and know one else in the
unit can do this."


Should then Major Agoun's response be, "No matter how many timesyou send me a remedy no one
outside the unit will be allowed to provide you spiritual counseling."

What rational person would state thatthe catholic practitioner was being accommodated withthe least
restrictive means.


This is exactly what those defendants mentioned in this complaint are doing to me. I've repeatedly
requested an actual method to accomodate myreligious practices andyet theycontinue to tell me I cando
it on my ownin a prison andunit that does not have people who can actually braidhair or are even
Muslim.



At the end of July after receiving a denial from the DirectorSamantha Brennan Warden and Colonel
Borja, hereafter referred to as attachment (I). To be clear I never actually received a response returned
back from the Warden. Instead the director returned her response to my grievance in June 12, 2019 stating
that she concurred with the Warden.



Immediately after receipt I was taken by officerFlores who had me handcuffed and taken from my unit
and escortedby officer Flores to the office area. There the Warden was waiting for me with Officer
Maratita who is included , in this complaint because she watched this incident take place, and concurred
                                                                                                            13


    Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 14 of 55
         with the Warden's depraved indifference that she would execute his demands. She also did nothing to
         correct theWarden's depraved indifference and negligent actions against me.

        In the Administrative Office the Warden was waiting for me at a table and told me that I couldnot
        grievance the director. I began to speak buthe immediately shouted and toldme to shut up. Hecontinued
        by sayingthat I better stop what I'm doingor he's going to make life difficultfor me.

        That I shouldwatch out or he's goingto make me and my wife sit apart during visitation, remove all the
        couches , and cancel my visitation if I keep seeking a remedy, and threatened that he would have my hair
        cut. He told officerMaratita to makesure she makes whathe said happen. She concurredby saying Yes,
        sir. He also told me he doesn't care that to take him to court and sue him if I wanted to.

        The next day upon informationand belief I was told by other inmates that the Warden spread the rumor to
        the lifers (people in prison serving a life sentence) that I was the reason they are removing couches from
        the visitation area. I know this to be true as there were only 4 people present when these threats were
        made. These people include:

        - Myself
        - Warden Borja
        - Officer Maratita
        - the escorting officer Flores

        These lifers, inmates told me via kite (messages sent across the prison) that I needed to fix it or they will
        be consequences. This is meant to warn me that I did something the lifers considered worthy of being hurt
        or killed as having couches in the visitation area is a specific thing for people who are spending time with
        their family.

        Upon informationand belief the Warden I was told spread these rumors to make me stop sendingrequests
        for relief. He and his officers like Officer Maratita collaborated to put my life in danger. Until this day I
        am still being told by inmates that I need to fix the situation.

        Upon information andbeliefI believe this issue maybe under investigation however I havenotbeen
        given anynotice or information about his andofficer Maratita's actions. NorhaveI been interview by
        internal affairs.


        Immediately after the Warden didthis to memy wife called the Governor's Chiefof Staffunsure about
        what to do next as the Wardenand Director were intentionally and programatically putting my life in
        danger. These things may seem or appear small on the outside but on the inside things likethisgetyou
        killed. I have a right to be afraidas I've beenharmed in this prison before by guards who tasedme in 2013
        and seen other inmates killed over much less.


        And for the Directorto direct the Warden to performsuch an against against me is unlawful. Thesepeople
        arein positions of trust. Yet, they continue to showcase bigoted behavior. Unlike all the accomodations
        made for other religions I am consistently met with this type of ridiculous behavior. Threatening my life
        led me to believe that the director and Warden were not going to provide any avenue to assist me. But
        instead wanted to harm me unless I sit down and shut it.



The Warden himself should not have tried to threaten my life and coerce me with threat of punishment to stop
seeking administrative relief. As indicated in 24 GAR § 16101 (b)


                                                                                                                  14


            Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 15 of 55
                  (b) A viable complaint procedure will serve the inmates, the staff
                 members, and the courts. It will provide the inmate with a systematic
                 procedure whereby issues raised relating to confinement will receive attention
                 and a written response within a short period of time from the appropriate
                 authority, if appealed.
                 (c) Such a procedure assists the administration by providing an additional
                 vehicle for internal solution of problems at the level having most direct contact
                 with the inmate. It also provides a means for continuous review of
                 administrative decisions and policies. Further, it provides a written record in
                 the event of subsequent judicial or administrative review. A viable
                 administrative remedy procedure should reduce the volume of suits filed in
                 court and should develop a record of facts which will enable the courts to make
                 more speedy dispositions.

        I walk around in fear of what might happen because I have no idea what rumors he and his administrators
        have decided to spread or what he has done to stop me from pursuing relief.

        As a result of these events in the end of July I am filing this lawsuit, since I've been given no other avenue
        to resolve this issue.


Exhaustion of Legal Remedies

Plaintiff Felder Dominick Lamar used the prisoner grievance procedure available at the Guam Adult Correctional
Facility Department of Corrections Guam to try and solve the problem.

Note the legal remediesprotocol for seeking remedy or relief is outlined title 24 GAR Peneology and Corrections
Chapter 1 Article 16 Administrative Remedies and Grievances. You'll note that I followed the timelineoutlined in
the code. However, in many cases the administration and defendants failed to meet their own deadlines and in
some cases did not even bother to respond to my request for relief. This complaint is a result of exhausting all
available remedies and a results of threats recieved and implemented by the Warden and officers within his
administration that I should stop this process else threat of life, revocation or visitation, and further punishment.

Below I've included a list of inmate remedy requests and grievances I sent to those mentioned in this claim in
hopes to resolve this internally. Thislist comes from the unit logbookwhich requires that information sent out is
logged and confirmed by a unit officer on duty.

4/8/2019 Major Quitugua on Religious matter
4/11/2019 VPC /Major Quitugua Request for Relief on Religious Matter
4/15/2019 Major Augon Inmate Request form sent
4/23/2019 Memorandum Major Aguon - Denial of Hair BraidingAccommodation for Religious Practice
4/30/2019 Major Quitugua Inmate Requestform sent - Request for Religious Accommodation followup based on
RLUIPA no response received for request made of the 15th of April
5/7/2019 Response from Major Quitugua referencing braiding of hairfor religious practice during visitation is a
hygiene and health issue
5/7/2019 - CSW Mark Perez Religious relief requested
5/7/2019 Major Aguon Religious relief requested
5/12/2019 Communication with CSW Mark Perez no remedy provided
5/13/2019 - Major Aguon religious relief requested no remedy provided
4/13/2019 - Ops Commander / Follow up on complaint Ast. Polify
5/23/2019 Memorandum Religious Right to braid hair reponse. Religious accommodation denied.
5/23/2019 Director sent Religious rights relief request

                                                                                                                  15


            Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 16 of 55
5/23/2019 Grievance - Religious Practice Violation
5/23/2019 Grievance - Requestfor relief
5/31/2019 Major Aguon religious reliefsought no change
6/9/2019 CSW Mark Perez Religious assistance requested
6/11/2019 Major Aguon Grievance no responses for requests for reliefmade on 5/23 and6/10
6/15/2019 Deputy Director Terlaje Religious reliefrequested - no response
6/21/2019 Lt. Espino grievance submitted no response
6/21/2019 Follow up to Director Brennan sent regarding religious rights reliefRLUIPA violations
6/26/2019 Grievance made as no responsewas received 6/30/2019 Director Memorandum Denial or relief
6/30/2019 Director Brennan Grievance sentno response returned
7/12/2019 DirectorBrennan Denial for religious practicerelief
7/12/2019 Director Brennan complaint form returnedansweredby Wardenon 7/1/2019

Legal Claims

These actions against me violate the Religious Land Use and Institutionalized Persons Act of 2000. The land use
related provision of the RLUIPA prohibits state and local government from regulating land use in a matter that;
discriminates against or among religious institutions. 42 USC 2000 cc(b); or imposes a substantial burden on
religious exercise unless the regulation is the least restrictive means of serving a compelling government interest.

A The Statute


Religious Land Use and Institutionalized Persons Act; Substantial Burden Provision
§2000cc. Protection of land use as religious exercise

(a) Substantial burdens

(1) General rule
No government shall impose or implement a landuse regulation in a manner that imposes a substantial burden on
thereligious exercise of a person, including a religious assembly or institution, unless the government
demonstrates that imposition of the burden on that person, assembly, or institution—

(A) is in furtherance of a compelling governmental interest; and

(B) is the least restrictive means of furthering thatcompelling governmental interest.

(2) Scope of application

This subsection applies in any case in which—

(A) the substantial burden is imposed ina program oractivity that receives Federal financial assistance, even if the
burden results from a rule of general applicability;

(B) the substantial burden affects, orremoval of that substantial burden would affect, commerce with foreign
nations, among theseveral States, or with Indian tribes, even if the burden results from a rule of general
applicability; or

(C) the substantial burden is imposed in the implementation of a land use regulation or system of land use
regulations, under which a government makes, or has inplace formal or informal procedures or practices that
permit the government to make, individualized assessments ofthe proposed uses for the property involved.
                                                                                                                  —




             Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 17 of 55
(b) Discrimination and exclusion
(1) Equal terms
No government shall impose orimplement a land use regulation ina manner that treats a religious assembly or
institution on less than equalterms with a nonreligious assembly or institution.
(2) Nondiscrimination
No government shall impose or implement a land useregulation thatdiscriminates against any assembly or
institution on the basis of religion or religious denomination.
(3) Exclusions and limits
No government shall impose or implement a land use regulation that—

(A) totallyexcludes religious assemblies from a jurisdiction; or (B) unreasonably limits religious assemblies,
institutions, or structures within a jurisdiction.


B The Test - The plaintiff must show that the land use regulation
   1. poses a substantial burden
   2. on "religious exercise'
   3. of a person, institution, or assembly

Religious Excercise - RLUIPA defines religious exercise broadly to include "Any exercise of religion, whether or
not compelled by, or central to, a system of belief.

42 USC 2000cc - (5)(7)((A), (B) RLUIPA provides that religious exercise is construed broadly; to the maximum
extent permitted by the terms of thischapter andthe constitution. Under these constitutional protections Defendant
Brennan violated my right to practice and observe my religious practices by ignoring my remedies and complaint
for relief, and not answering my complaints or grievances.

The defendants listedhereinhave officially prohibited be fromhaving my hair braided, they they cut me off from
myonly source / means or getting myhair breaded, they continue to refuse to provide anymeans or form of
accommodation. Now they place a substantial burden onmeto find a wayto do this amongst all the other denials
and lack of religious accommodation mentioned herein. There policies specifically target me andmy Muslim
faith.


When Samantha Brennan did answer my grevience shestated without discussion withme or needfor further
information that she agreed with Colonel Borja.

The Director refused to meet with me, discuss anypotential alternatives, or even explainas to why she decided
that she would notaccommodate myreligious practice. I've sent multiple remedies based on her only denial
returned to meseeking assistance to resolve this matter internally. However, shehas never responded.

Upon information and belief I believe the Director conspired with the Warden tostop me from sending more
greviences and remedy requests.

Bynot discussing withme andchoosing to concur with Warden Colonel Borja anddenying my request as
referenced in her memorandum dated July 12, 2019 which was in reference to DOC 2019-07-257

Defendant Borja violated my rights to practice myreligious observation of having my hairbraided by

1) Stopping the practice from continuing even after 11 years of observation
2)Ensuring the continual violation of theRLIUPA by notaccommodating myrequests to request accommodation
3) By threatening my life through theuse of prison scare tactics, endangering my life by spreading rumors in the
                                                                                                                 17


            Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 18 of 55
 prison population, and by threatof solitary confinement as punishment, and revocation of visitation if I continue to
 pursue accommodation.
4) By directing defendants Brennan, Aguon, Quitigua, Maratita, and Cruz to place this substantial burden on me
without any offering any relief that would life the substantial burden.

As expressed in the timeline aboveDefendant Quitugua refused to provide any accommodation for having my hair
braided although myselfand my wife worked to provide MajorQuitugua with information which explains my
religious practice, and that I have been observing this practice for 11 years. Under the Major's commandmy
religious practice was stopped. The Major refused to provide any reasonable means for me to conduct this practice
or even address possible alternatives.

 1) Stopping me from practicing my religious activity which I have been doing for 11 years of incarceration
2) Ensuring the continual violation of the RLIUPA by not accommodating or making any attempt to accommodate
my religious activity. Not working with me to provide any alternative means since to practice this religious
activity
3) Not responding to remedies and greviences for religious accommodation in a timely manner
4) Causing a substantial burden on myself and my family by stopping us from practicing this sacred activity
together

As expressed in the timeline above Defendant Aguon refused to provide any accommodation for my religious
activity. Although, I repeatedly sent him documentation and requests his final response to me was that no matter
how many remediesI send him my wife would never be allowedto braid my hair during visitation. I consistently
asked him to provide an accommodation if that was the case. But he refused to address me or make any effortto
provide such accommodation.

1)Ensured andupheld via memorandum the continual violation of the RLIUPA by not accommodating or making
anyattempt to accommodate my religious activity. Notworking withme to provide any alternative means since to
practice this religious activity
3) Not responding to remedies andgreviences for religious accommodation in a timely manner
4) Causing a substantial burden on myself andmyfamily by stopping us from practicing this sacred activity
together

Defendant Maratita violated my rights by being aware of the threat made against me by the Warden Allen P. Borja
since shewas the officer / commander present during this action. Officer Maratita although being aware of this
legal action violated the colorof lawand did nothing to report thisthreat made against me.

Also bydirecting defendant CM. Cruz to place substantial burden upon mebypreventing andmaking it
extremely difficult topractice myreligious beliefs. Defendant Cruz implemented many of these activities which
eventually led to thestopping of hair been braided. Cruz routinely instructed herofficers on duty to stop my wife
from braiding my hair. The extent of heractions went so faras to even while offduty officer CM. Cruz would
watchvisitation floor's camera's via her mobile device to specifically target myself and my wife. As we were told
upon information and beliefthatmywife and myself were on a specific watch list. Mywife herselfwas never
informed of this specific form of targeting, scare tactics, and attempt to entrap her even if she did nothing wrong.

Afterbeing tasered by DOC officers in 2013 I spent2 years in the Hagatna Detention Facilityfor protective
reasons. When brought back to the Mangilao facility CM. Cruz was the head of the visitation office. CM. Cruz
fought me tooth and nail for everyreligious accommodation request. Although I had previously been authorized a
kufi (head covering) andreligious mat which took nearly 2 years for approval, I then I had to resubmit all religious
remedies.


She consistently victimized me by imposing unnecessary religious burdens. Although I no longer have the
                                                                                                                 18


            Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 19 of 55
         plethora ofremedies sent to her the visitation processing center should have a copy ofall these remedies for your
         observation.


         CM. Cruz was paramount in instigating events that would consistently deny my religious requests. Upon
         information and belief she was also the person at the visitationprocessing center fighting to stop me from having
        my hair braided.

        After exhuasting all procedural remedies outlined above I Plaintiff Felderhavebeenprovided no plainor adequate
        remedy to address the wrongs described herein. Bothmyselfand my family have been irreparably injured by this
        clear discriminatory injustice.

        While others are able to hold hands in prayer or stand in congreation together in a circle during visitation with
        their families and religious holidays I a black muslim american am not able to have my hair braided even when
        I've shown over the years that I'm miticulously devoted to my faith.

        All my practices are devout I don't consume pork, to the point wherein I will miss meals and be hungry when
        DOC tries to feed me pork. For example, DOC staff will constantly ask me to eat a pork based hot dog. They will
        vehemently protest it is not pork. However, since I know the distinction I will not eat it. Then a few weeks later we
        learn it was actually pork and they were simply trying to trick me to consume the pork based item.


        My family provides all my religious support, I never asked or imposed a burden on the department to assist me in
        anyway. I'm simply asking for the ability to practice my faith just as others are able to practice their faith in the
        prison.

        These defendants named in this complaint have caused myself and my family great harm. They have burdened me
        substantially both spiritually, mentally, and physically. I consistently fallen into depression as a result of this
        process as it has taken a toll on me to constantly have to battle to practice my faith. I am currently being medicated
        heavily and find it difficult to deal with this burden they have imposed on me. In addition to this, again this
        seemingly small religious practice to the outside world the process of braiding my hair is very sacred to myself
        and my wife. Infact, I send my hair home to her through the incoming and outgoing process as it is a sign of
        blessing according to the haddiths.

        Stopping my wife from braiding my hair has caused great pain in our marriage as it is one of the few religious
        activities we can celebrate together. Like praying before a meal.

        I am reallyjust at a loss and don't know what else I can do internally. This is why I am seeking your help.




IV.     Relief


       Wherefore, plaintiff respectfullyprays that his court enterjudgement granting plaintiff:

A declarationthat the acts and omissions described herein violated plaintiff's rights under the RLUIPA.

A premanent injuction to orderall above mentioned defendants to stop brutalizing my faith and allowing me to have my
hair braidedby my wife or someone known to accommodate my religous observations as an African American Muslim
man for the duration of my incarceration at the Department of Corrections Guam.



                                                                                                                         19

                    Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 20 of 55
 I am asking for an actual place to pray other than the communal bathroom, near my commode in my cell, or open cube. An
 actual place to pray akin to Chrisitian, Catholic, and Jehovah's Witness believers incarcerated within the department.

 For the Department of Corrections Guam to stop all hindrance of practicing my faith including religious activities like
 Ramadan, Eid al-Fitr, Jumah, and Salah.

 An order to ensure that officials do not retaliate against me for this action and to ensure my safety while incarcerated at the
 Department of Corrections Guam.

 Removal of Both Director Samantha Brennan and Warden Borja from their official positions within the Department of
 Corrections Guam as their actions show depraved indifference and criminal negligence. These people in positions of
 power went to the length of arbitrating a scheme to stop me from seeking religious accommodation by physically putting
 my life in jeopardy within the confines of prison.

For damages I'm requesting the Department of Corrections Guam as an official Government of Guam agency compensate
me a sum of $300,000.00 for forcing me to pick and choose religious practices, for years of denial and rthe physical and
emotional damage these actions have caused me.

    1) For constantly having to battle to have a decent place to pray as opposed to being ordered to pray in a communal
       bathroom while others are showing or in my cell next to my commode.
    2) For never providing spiritual or religious services for Muslims
    3) For never providing holiday activities or holiday meals or gift donations for Muslim celebrations. The only
       holiday meals and donations available at the department of corrections Guam are during Easter and Christmas /
       Thanksgiving.
    4) For preventing me from practicing my religious activity such as the braiding of hair
    5) For placing a substantial burden upon me during every religious accommodation request including:
           a) Request for a kufi or head covering
           b) Request for religious pendant
           c) Request for religious mat
           d) Request for prayer oil
    6) For requiring that I prove I'm muslim and requiring that I provide documentation while not requiring the
       Christians and Catholic submit to a prove your belief test.
    7) For denying my rights to religious accommodation over a 10 year period.

For Compensatory damages I'm requesting $10,000 from the following defendants in their individual capacity

        Samantha Brennan
        Allen Borja
    -   Antone Aguon
        Mae Quitugua
        Cathy Cruz

ForPunitive damages I'm request $10,000 from the following defendants in their individual capacity

        Samantha Brennan
        Allen Borja
        Antone Aguon
        Mae Quitugua
        Cathy Cruz

For Compensatory damages I'm requesting $5,000 from the following defendant in her individual capacity

                                                                                                                           20


                     Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 21 of 55
         Marceline Maratita


For Punitive damages I'm requesting $5000 from the following defendant in her individual capacity

        Marceline Maratita


I am requesting a jury criminal trial on all triable issues.

I am requesting recovery of any costs involved in this suit.

I am requesting the assistance of a lawyer to help me properly represent myself in this suit.

I am requesting any additional relief this court believes is just, proper, and equitable.




V.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a                nonfrivolous
argument for extending, modifying, or reversing existing law; (3) the factual contentions have       evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the                  requirements of Rule 11.

        A.      For Parties Without an Attorney

                 I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
         served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.


                Date of signing:


                Signature of Plaintiff
                Printed Name of Plaintiff



       B.       For Attorneys


                Date of signing:


                Signature of Attorney


                                                                                                                          21


                     Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 22 of 55
         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.

         A.      For Parties Without an Attorney

                 I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                 served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                 in the dismissal of my case.


                Date ofsigning:           q^ qn %aoV<*

                 Signature of Plaintiff

                 Printed Name of Plaintiff
                                                 o-V-
                                              T^c^<\\cAl LcTc\ot freA&tir

         B.      For Attorneys


                 Date of signing:



                 Signature of Attorney
                 Printed Name of Attorney

                 Bar Number

                 Name of Law Firm

                 Street Address

                 State and Zip Code
                 Telephone Number
                 E-mail Address




Attachment A(l)
Attachment A - Guidance Muslim Hair


What are Hadiths                                      ^                                                             ^

a collection of traditions containing sayings of the prophet Muhammad which, with accounts of his daily
Page of 37
                       Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 23 of 55
                 Printed Name of Attorney
                 Bar Number

                Name of Law Firm

                Street Address

                State and Zip Code
                Telephone Number
                E-mail Address




Attachment A(l)
Attachment A - Guidance Muslim Hair


What are Hadiths


a collection of traditions containing sayings of the prophet Muhammad which, with accounts of his daily
practice (the Sunna), constitute the major source of guidance for Muslims apart from the Koran.

Religious Practice Documentation

Al-Bukhaari (3551) and Muslim (2337) narrated that al-Bara' said: The Messenger of Allah (blessings and
peace of Allah be upon him) was a man of medium height, broad shouldered with thick hair hanging down to
his earlobes.


Abu Dawood (4187) narrated that 'Aa'ishah said: The hair of the Messenger of Allah (blessings and peace of
Allah be upon him) came between his earlobes and his shoulders.

What the hadith indicates is that the hair of the Prophet (blessings and peace of Allah be upon him) was almost
shoulder length in most cases, and that sometimes it might become so long that he would braid it. This is to be
understood as referring to situations in which a long time passed during which he paid little attention to his hair,
such as when he was very busy or travelling and the like.

Zaad al-Ma'aad (1/170)

When his hair grew long because of travel or other reasons, the Prophet (blessings and peace of Allah be upon
him) would put it into four braids, which was in accordance with the custom of the Arabs. So he would put his
hair back, then make it into strands and twist them together, then they would become four braids.


Another narration in the collection of al-Bukhari occurs in a chapter specifically entitled "Braids". It recounts
the narration of Ibn 'Abbas; in his childhood, the Prophet (peace be upon him) once moved him during prayer
by pulling at the two braids in his hair. Ibn Hajr comments that, "in this act, there is indeed a tacit approval by

                                                                                                                      22


                   Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 24 of 55
the Prophet's (peace be upon him) for the making of braids." Ibn Abbas was a young boy, andnot in a state of
travel at the time. [Ibn Hajr, Fath al-Bari]

Honoring the Hair Is From The Sunnah

By Ummu Maahir
Grooming the Hair According to the Sunnah of the Messenger of Allah
Sallallahu 'Alaihi wa Sallem)

Grooming the hair in Islaam is obedience to Allaah, the One free from all imperfections and the Most High and
His Messenger (Sallallaahu 'Alaihi wa Sallem). The Prophet (Sallallaahu 'Alaihi wa Sallem) taught his
companions (Radiyallaahu 'Anhum) to keep the hair clean and well-groomed. fAta ibn Yasar (Radiyallaahu
'Anhu) narrated:

"A man came to the Prophet with unkempt hair and an untidy beard. The Prophet pointed to him, as if ordering
him to straighten his hair and beard. He did so and returned. Thereupon the Prophet observed, Ts that not better
than one of you coming with his hair unkempt, as if he were a devil?"'           (Related by Malik)

2. The Prophet (Sallallaahu 'Alaihi wa Sallem) equated grooming the hair with honoring it. Abu Hurairah
(Radiyallaahu 'Anhu) reported the Prophet, (Sallallaahu 'Alaihi wa Sallem), as saying,
"Whoever has hair should honor it." (Related by Abu Dawood.)
And:


Abu Qatadah (Radiyallaahu 'Anhu) related that he had a great amount of hair. He asked the Prophet, "O
Messenger of Allaah, I have lots of hair. Should I comb it?" He answered, "Yes ... and honor it." Abu Qatadah
used to oil it twice a day due to the Prophet's words,"... and honor it."

3. It is from the Sunnah to comb the hair every other day.

While ordering his companions to honor their hair, the Prophet (Sallallaahu 'Alaihi wa Sallem) forbade them to
comb the hair daily. Narrated Abdullaah ibn Mughaffal:

"The Apostle of Allah (Sallallaahu 'Alaihi wa Sallem) forbade combing the hair except every second day."
(Abu Dawood: Book 33, Number 41)


Adoration / Importance of the Prophet's hair as a blessing

The Prophetic Command to Collect and Distribute the Blessed Hairs

According to the most authentic sources of the hadiths, the Companions would rush and vie to obtain the hairs
cut from the head of the Messenger of Allah [Allah's peace and blessings be upon him].

Anas ibn Malik [Allah be pleased with him] narrates that, "I saw the Messenger of Allah [Allah's peace and
blessings be upon him] while the barber was shaving his head [after the Farewell Hajj], and his Companions
were circling around him, ensuring that a single hair would not fall except into the hands of one of them."
[Sahih Muslim]

Other versions in Muslim show that it was the Prophet himself [Allah's peace and blessings be upon him] who
                                                                                                              23

                   Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 25 of 55
ensured his hairs were distributed to his
Companions when "he said to the barber, 'Here,' andpointed with his hand to the rightside of his head in this
way, andthen gave the hairs to those around him... then he gestured the barber towards the left side, and [when
it was shaved] he gave [those hairs] to Umm Sulaym [Anas's mother]..." while anothernarrationsays, "he
distributed one or two hairs to each person," and that he gave a significant portion to Abu Talha, and explicitly
commanded him to "divide it between the people".

This clearly shows that it was not just the desire of the Companions, but the imperative of the Prophet [Allah's
peace and blessings be upon him] himselfto distribute his hairs duringhis Farewell




                                                                                                               24


                   Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 26 of 55
                                            Attachment A(2)
MIME-Version: 1.0
Date: Wed, 10 Apr 2019 08:04:17 +1000
Message-ID: <CAE=egiz3ehiOYqYAk6GvzV3cxupoZKP8KaAx5nMJH7fEQwTj9A@mail.gmail.com>
Subject: Re: Muslim Guidance
From: Andrea Felder <felderfamily07@gmail.com>
To: Mark Perez <mark.perez@doc.guam.gov>
Content-Type: multipart/mixed; boundary="00000000000066efcf05862022a7"

-00000000000066efcf05862022a7
Content-Type: multipart/alternative; boundary=M00000000000066efcb05862022a5M

-00000000000066efcb05862022a5
Content-Type: text/plain; charset="UTF-8"

Good Morning - I'm attaching a document which provides guidance and
resources for Muslim Religious practices with regard to braiding of hair.

Thank you,
Andrea Felder


-00000000000066efcb05862022a5
Content-Type: text/html; charset=MUTF-8"
Content-Transfer-Encoding: quoted-printable

<div dir=3DHltr">Good Morning - I&#39;m attaching a document which provides=
 guidance and resources for Muslim Religious practices with regard to braid=
ing of hair.=C2=A0<br><br>Thank you,<div>Andrea Felder=C2=A0</div></div>

-00000000000066efcb05862022a5-
-00000000000066efcf05862022a7
Content-Type: application/pdf; name-'Guidance Muslim Hair.pdf
Content-Disposition: attachment; filename-'Guidance Muslim Hair.pdf
Content-Transfer-Encoding: base64
X-Attachment-Id: fjuac0w8j0
Content-ID: <fjuac0w8j0>


-00000000000066efcf05862022a7-




                                                                                   25


                     Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 27 of 55
Re: Muslim Guidance                                                                                                                                                #   g

Aftdr#aFsJdaf<felder^m5{yC7i©g^3?!.co^>                                                                                             (gp ?/srf,.Apr fQ,8£4AM   |^   #s > *
is Mark *•                                                                                                                                                             i

Good Morning - I'm ai&ehing a document wtiich pmvlcies guidance and rssaurcGsfop Muslim -Religious practas with regardto bfakfiRf atfettr.

"RiaKkyou,
Andrea ^fc&a?




   «tf««snc*f^*RHat




     GuidmceteusUm >-.




  3K Rsply            | # Forward




                                                                                                                                                                       26

                      Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 28 of 55
                             Attachment B




Page of 37

             Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 29 of 55
Z?->. ,        \ ^^^                    Department of Corrections
                      Cop-^                  Government ofGuam          L_
                                               Mangilao'0uam       (.4M»*d0)                   SS doc^^^
                                         INMATE RKOimSTFOPM                            l^^^^X^
 From: tr,_ v v       «.
       .V-CA&X.^ ^vo^C^cX. _                                                 Unit /Post:         ^
  ^^> "X O^vn                          PART A-INMATE'S REQUEST


  C\\S>o ~£i^t_\ -Vc\c*\ -Voc \x^6\\3\cioc\\^ uoW^vcn CM*C




 O0^*>c\ac\\ >_o^\ o^mc uoo V\\^\qvva ctf\&~Vc\c rcWo?

 Inmate Signature and Date

 Note: Response should be within 10 days fij^gf "^^^




Signature ofRespondent (Print Name, Rank, and D^~
                                             (CUT ON THIS TJ1MF.U

                                  PART C - INMATE'S RECEIPT
Return to
                                                                                           , Housing Unit
                                                         *acknowledge receipt of arequest regarding:
above named inmate. Reques^ is dated                           '             -                   for &e



Signature ot Respondent (Print Name, Rank, and DateT



                       Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 30 of 55
/'•

                                                                      q>\^ao\M




      ^4Joxii..c^M^^\v^i,^&>x Wvvc^ T ^r^j^c£ijp^_jD_>(i
       jdaacssdi_ac^^



      •4^^^^




      ^Q^Q^J^^
      •f--£ilJi_±i_J2!^^
      •^s^^
      pgj^-^S^iasAjac^                               qAmex^e cxc^cncn




      4^^^^




         Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 31 of 55
                 Attachment C




                                                             28


Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 32 of 55
                                                                                                                    AfM/rve^fi!

                                             GOVERNMENT OF GUAM
                                DEPARTMENT OF CORRECTIONS
                                           DIPA TTA MENTON MA NGNG URIHI
                                              MANGILAO, GUAM 96913


                                                       May 23, 2019

MEMORANDUM

To;                 Inmate Dominic L. Felder (#2922)

From:              M. M. Quitugua, Major, Commander Support Section

Subject:            Administrative Remedies Dated 05-07, 05-12; 05-13, and 05-22-2019
Reference:           Religious Right to Braid Hair

I acknowledge receipt ofyour Administrative Remedies of:
           May 07, 2019 - Request to address Memorandum dated April 23, 2019 to Maj A. F. Agoun; refer to
                            Memorandum dated April 23, 2019
           May 12, 2019 -Religious right to braid hair during Visitation by Spouse; Responded to by Maj A. F.
                           Agoun viaMemorandum Dated April 23, 2019.
           May 13, 2019 - Seeking relief via access to speak to Maj Agoun; no change to respond made on
                            Memorandum dated April 23, 2019 on same issue.
           May 22, 2019- Administrative Remedy to Director of Corrections, see below.
Clearly your Administrative request have been addressed by memorandum dated April 23, 2019.
The points on this matter as you have indicated:
           1 The religious right to braid your hair is not being denied as you can braid your hair at the housing unit to
              comply°with grooming standards. It is not proper for your wife to braid your hair during your visitation
              as it hinders other visitors right to be in aproperly clean and sanitized area and not subjected to seeing
              your wife braidyour hair.
           2. While you have the right to religious practices you also have the responsibility to respect the rights of
              others, to include other visitors during their visitation schedule.

Submitted for your information andcompliance.




                                                            2UmsK}UA




             Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 33 of 55
   VNX x^frf                                          Department of-Corrections
(^V ^^                                                    Governmentof Guam
                                                             Mangilao, Guam                   r
 <&*
                                               INMATE REMEDY REQUEST FORM


 T0: iMo^or JVT,—AovPos>
                   v)
                               Qftcmr^ar^ C^t^xvsn^Ae.r
                        (Print Name &Rank ofOfficciVStaIT Member)                                              """

 FR0M: FcAAcr Twr^Wxrt L                                                                          UNIT/POST:         \J_
 X >u\oXX\\-VceA -VUiO                                 PART A-INMATE'S REQUEST




4oWu ^^1°^ ^vcxorc^do^ aWou^ ***.
£ uT VCXV(^^^^ ^oe^ C\o* provide cxvocxvj^oc twta
' rsl                         ° °^ou^™^ . Cq^ u,oo VscXp we koWfc Q.
                                                                     ^o\o^\oo
  Inmate Signature and date
                                                          PARTS-RESPONSE
  NUlh: Response should be within 10 days from receipt.




Signature of Respondent (print name, rank, and date)
                                                  -(CUTONTHISLINEV
                                                      PART C - INMATE'S RECEIPT
He turn to
                                                                                  _, Housing Unit
[ acknowledge receiptof a requestregarding:                                                                            ,.   ,
                                          to                         —     ——                                          for the
Above named inmate. Request is dated




Signature ofRespondent (print name, rank, and date)




                           Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 34 of 55
                                                                                                     £s.
                                    GOVERNMENT OF GUAM

                          DEPARTMENT OF CORRECTIONS
                              dfpA ttamenton mangncurihi
                                 mangilao, guam 96913


April 23, 2019

MEMORANDUM


To:              Inmate Dominick Lamar Felder (#2922) ^°*T+ 13-
From:            Major A.F. Aguon
                 Operations Commander

Subject:         Request for religious accommodation
                 Reference: hair length and braid

This memorandum is provided to ensure your request for religious accommodation reference to
hair length and braids are in compliance with standard departmental interests in regards to
grooming.

Effective immediately you may continue to grow your, up to four inches thick from the scalp and
will be allowed to braid your hair in two single line rows. As always, your hair and braids will
be subject to search (visual and physical) for contraband.

You are advised that visitation is a time of visit and not grooming, therefore the restriction of
braiding your hair during visitation will continue to be enforced. All prisoners are advised to be
properly dressed and groomed prior to visitation.

If you have any questions, you can submit a remedy request to the Operations Commander
Office.




 lajor A.F. Aguon
Operations Commander


Concurred:




Major M.M. Quitugua                                          Col. A.P. Borja
Support Section Commander                                    Warden




            Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 35 of 55
                                                                                                              00\ o-v^ wwcr>A»4fifl*a.
                                                    Department of Corrections
                                                          Government of Guam
                                                              Mangilao, Guam


                                            TNMATE REMEDY REQUEST FORM

TO
                                                    (Print Name &Rank dfOfficer/Staff Member)     0

™0M: JTc\dcr^^^r)(                                     _UN1T/P0ST: Q
Svc^^L GK.VO Q3^\eje(\r3\. parta- inmate's request \C<\~Vo ^«lV- CC\\Cr£
-^xt\^Vx\cr\ 9c>\\<_k\x ^g^ >oc:\rc^ desc\\eA exceed-\o

  {v^ c^vc^VxvrA- and vj \o\cx\\o m v




                                       g>» V^acOA
Inmate Signature and datc
wnTC „            ,                                      PART b - response
NU1L. Response should be within 10 days from receipt.




Bnntj___: Respondent (print name, rank, and ri«^
                                                   -(CUT ON THIS UNFA.
                                                   PART C- INMATE'S RECEIPT
turn to
                                                                                        ., Housing Unit
^knowledge receipt ofarequest regarding:
ove named inmate. Request is dated                                                 '        "             :               tbr lhc




nature ofRespondent (print name, rank, and date)




                              Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 36 of 55
                                                             &iSh22rS&




                              kyja^x^a ,^CLAx^c^.i6g^.gjCL



yc<^e.r J^ &«^yg&J£cc^^
\&co -^e^jgee^fe^
Ao rV^cv <^9Qflj_!rs£s^^
 *~W\vs V5> c^\>enc^xt^cx_^ A-Voc-A *X acxvN pqV be.


^reovco^ Q^ex^foVs ~^oo^ ex CQ\V^^ m.
    Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 37 of 55
                                                              Q^rVe*

so=====__ro_„      J         ^^^.^       —_       .




                                                                          xtcAm
    X. \j^a^__cr\\\^ Ao ~^c\C- osofVgcA Vcml\ Clq V

 VanXW m\.cvec^p?_-Joa^^Y \evjc\vcg, -Sov^
 6ar>& rc^'S^-Vo ^k\v-\ or Yc^yy^ v^ cofis^
eAcy\e&




-Vre. fixoefc.'^ c_^ -Vc\e, ^x Q^t ^-NSX AA\c\e
^ov. Snx: ••^JX-ox<n                  -\o ^qWooo -Vqc VoV^ q£
                                                              cj\\~ee^e&
 rerV ~w^? \. ^xX x\ec& A& A^yrvicm, re)ft\cAy^

%i. ^hsOvter ^>caA^ r\v(\ ^ r\cr\ -\o q&Vi^xc
         isx^               ^y-^^^^^i^^^.
     ~   "
                                                                            ^r
                                                                            I   v-




             Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 38 of 55
                                             GOVERNMENT OF GUAM
                                DEPARTMENT OF CORRECTIONS
                                            DIpA ITAMEMOS MA VGA'fi URIHI
                                               MANGILAO, GUAM 96913


                                                       May 23, 2019

MEMORANDUM

To:                Inmate Dominic L. Felder (#2922)

From:              M. M. Quitugua, Major, Commander Support Section

Subject:            Administrative Remedies Dated 05-07, 05-12; 05-13, and 05-22-2019

Reference:           Religious Right to Braid Hair

I acknowledge receipt of your Administrative Remedies of:

           May 07, 2019 - Request to address Memorandum dated April 23, 2019 to Maj A. F. Agoun; refer to
                            Memorandum dated April 23, 2019
           May 12, 2019 - Religious right to braid hair during Visitation by Spouse; Responded to by Maj A. F.
                           Agoun via Memorandum Dated April 23, 2019.
           May 13, 2019 - Seeking relief via access to speak to Maj Agoun; no change to respond made on
                            Memorandum dated April 23, 2019 on same issue.
           May 22, 2019- Administrative Remedy to Director ofCorrections, see below.
Clearly your Administrative request have been addressed by memorandum dated April 23, 2019.
The points on this matter as you have indicated:

           1. The religious right to braid your hair is not being denied as you can braid your hair atthe housing unit to
              comply with grooming standards. It is not proper for your wife to braid your hair during your visitation
              as it hinders other visitors right to be in a properly clean and sanitized area and not subjected to seeing
               your wife braid your hair.

           2. While you have the right to religious practices you also have the responsibility to respect the rights of
              others, to include other visitors during their visitation schedule.

Submitted for your information and compliance.




                                                          :QlyiTU'
                                                 Major




              Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 39 of 55
                                         Department of Corrections
                                                    Government of Guam
                                                       Mangilao, Guam

                                           INMATE REQUEST FORM


        ^^                        **
                                        (Print  Name & Rank of Officer/Staff Member)
                                        (Dl»int Klni-VIQ JP» Dnnlr n f ^ft.Tnn>/C,l.«rX> K 4 —. I \




From: PeAA^ --Dtox^c^voVL.                    a°i^0.                                                      Unit/Post:      f-j
 9U\» -Vc^ %\* ^^                      PART A-INMATE'S REQUEST ^tcotv & ir^xvvc ^^
 (UUyoo^ Acc<^rvv>A^c<rr^V\<xor. Sir, as pc-C -¥<\e rr>**^o>Jfcvr

 own Wxvr o*n& W i ^ ^ c ^ ^ \o Mr v p>e<re^. Av>d ^S.
 U^a<* -+*\* A*nq*> -Afcysvr voC\\ V>o <x uoa^ -Vc^csA V^H w"^e c^




4o hc\^ yyvc; c rt-V -*V\\2> 3*> ^«o.vc:^. toe-, "X ooor^ raC\Oc^\OQvJ?or

Inmate Signature and Date                                                                ^       v ^ if
—                                                                                        K-o^t^-A^uXy   ^
                                               PART B - RESPONSE
 Note: Response should be within 10 days from receipt.




Signature ofRespondent (Print Name, Rank, and Date)
                                                      -(CUT ON THIS LINEV
                                       PART C - INMATE'S RECEIPT
Return to
                   '                                       •—                                                          , Housing Unit
             —                           _                                     1acknowledge receipt ofarequest regarding:
above named inmate. Requests dated                           '                                        "                           the


Signature ofRespondent (Print Name, Rank, and Date)



                        Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 40 of 55
                                                    Department of Corrections
                                                           Government of Guam
                                                              Mangilao, Guam

                               m
                                            fNMATE REMEDY REQUEST FORM                                           C'Dp~t

  /                                                 (Print Nan* &Raitlc ofOfficer/Staff Member)                           ~

 FR0M: Fc\A^r "TSnm;A;r> t                                                                                  UNIT/POST:    M
Sk,X o^ rcdutaACo^-Vo parta-inmate-s request 3^^ ^^                                                                           o^^
                                                                                              X ^ re-^cdv^ -\0 "Wye.

  Sv^ Xo-e cx\s,o Svi\^CY\\-VreA ck v«x\ocjA ov'N -W\ti 3c^ <^ /\pY;\ 2.0 \C< ^

      0i-VVaOa«:c^ Aotu>ori'crr\a cxx\c_cxo ~Voc




a"H—
 Inmate Signature and date
                                           s» ia>lovq


TsinTP.i?™       1 ,_,,
NUi L. Response should be within 10 days from receipt. PART B-RESPONSE




EgteoFRegEondent (print name, rank, and date)
                                                   -(CUT ON THIS LINF/U
                                                   PARTC- INMATE'S RECEIPT
:tuni to

                                                                                           , Housing Unit
cknowledge receipt ofarequest regarding:
>ove named inmate. Request is dated                                   '                           "         :                 for lhe




nature ofRespondent (print name, rank, and date)




                              Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 41 of 55
^ii^jQQj^pC^ H^A?;^
Vj^V\\\.c. CM~\ M^\^O^vQl<^„v.J^^A)^^^U^^ o<                      ,V>>o\A, W,




    ^^ y^l^tSe^ ^Av^ Ae> expccVe^CC, Soonc yg^g>A'\ftf\

r&corAv'<\a SJVnou>S VjJttOAcMcr %c WeS -VvOrV 3>osx>cvb Ao
{stcuolA V>^A -%\o\r U^OlS o. ^^^\oyc p5 A>o^ dcA;
rAootrr.c^;ppfi^rjtock__-Jp:g^ecA.„c^^^QS)^^cA <,^Vxq^ UteMiroQi
 VJas Vvc rcrV c^oc-Avolc-cA^ oxv^ v»ixv\A)ca_C5-J_ak                  __


nrkovrVsV r^e. rsoA vol\ TeWaxoO^p£aoVs ecb
 S*IY> T'oe: liyvAVoo \,C*> QoojA^gov-^o, otncj VNTkoei beca
J^cU^-_^Q2>Qyc6 ^Q A:vfet^Ovt> S^N^V^r^gX



  S\y, X ^jo<-> r e-\po r A\ OQ> Ov \Jyo\cxArCoo, Q-jLjge^.


tAQyo.'or ^>\^ rv.o<A VyooXCrX^ \qca\ ^^4 ^c^Q,cgA.
EGC&s&^e^jn^&..^°<^^-ArVxcck. -teNJ^..^sapcxi^gpca
^P.XJ~^cXs&^c>„„J&A.Vyc-Tc- \&o


  JsLi^J^L-xkcexJ^^                                    Q^ x=^i®.ri.
     Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 42 of 55
jjVj^cQy^ -Voo xAoooAc-Vx aXv5\c3 vA^oo X.oXVgy^\Q^AAoc^A._
|;^c>Av^__jD^d fei^oraA TY^ooAoAn. ate gAock-c ^XJl^VXcxV\c>\r\, v
     PO)U^ r\oVA Ao r&V\^ioo^ o>i^\V\a.\\QO> ^v^o^o-oo -Vo__
                                                                                                                         =Q__^_
     r\vA fit\^o<\% voAxvi^^coob^ \r\ \K^\aA\oQ -Vrvc, \ftrocAr\v)'

                                                                                                                                  <\;^AyQAssJc r^Xvc&jL^,


     YXQtOc ^cocn l^Qocrvc& -^OOrX x Qjorx \cc\poA\dTv\ Ysoor^oa
     e^^c^-cfV rgsu\A^_o^ \\,\^ap,\ C^cArWA^. I'uc U^v\V^rx_A-o _
     <g.*fi\oi;\-\ cx<\A \firfcAK&o ooco\'x\gsOi:VQ>rV'\o,C\ OscA \jQyVAVorA_z?frrX
    A^e. XaJcxc^^i^ -£or tcWc-^r Qiod QpAlcycv^ ,
      bit ^ AV\^.v                j^UC^ c^p-^re o£ Afc<\^
                                                        teAY-     \^


      departroooA Vcn A^e,vr. q^'\clCo\ C.Qpo.o-v.Av^ V\Cko^ vmovqjV

      .8&c_^g£>.                                            \     Aog->yv
«LTrulL..ll^n-rlrmrriBWg^l l*S—^H.i   iTi rir.i<i   ,   »irfiTi   ii ma.1 if Tim , l»   Ti-   'rvm   i nnniii   in   •
                                                                                                                                      c^cxo^e. A^vx^   v*>




         AprA a?^ ^1QA5XX^tt^^fovcNA..^.x^v^PmlA-Ql^,\\„r^&„3_aiti^gS-
   f%>Qf\ r^_\aS\lcA,LojrY„X Oa\                                                                                          _CoriAA'nQc_Aj^c^^pr^^Aicjei-




                                      Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 43 of 55
             Ac\\ca\ ID




V\^aV^ W&vAs e^seirACoA \p-Voe, c<\oa<y\cx\ooc\cc o£ifiH\alca\
ftC\A CTi^nrVaX U>»c:\\-Vnc:vc\q.,
                               •V

\&\o*\ . Ua'sr Coxc C<xN Ho\c vocooAfc t>oaoy Vxocoe -Vcx-onv V\cx\r ce\




be rcquvn


 C.c^x__Uav-y cxnA„\KiQ\^\-&v sv7 Uoo^ e>Wa\\ ~£o Woto -^cxcaXC-V^_
f>o\\c\os>> A,rA\A\~c,\a\ Wxvc fo^co^ g>\Acx\\ r^ \^g> 'OctT<\lA\cA.




       Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 44 of 55
                 r\\e.yxc CVO.iA- \Q,^ ~X £* O*&or q<-\-\A


 TV., ^ r\ A^m •> rw_r\\ XCX                                -^xXOoA-S-

                                                   a^&jy ^xV ^yof^'ycA-rvQ^
rou^ x-^\\rvvO^ AuT<\\xoa^x\xi\AoAxo'a VkVr\c\ rcs.\-^oxk\>

be ro^Ax coXXaj^ profjc^cx . For Wiysors >X rxor frot^
\XjC-5c ox- C\\\\Axctn VxCXvjc Nfrccofroc: fVvcX-, For AVng. ^QOisA:


|U_Vftx AVv* gavrr, \r\xY>Qc\erS evexA^axvsA^x vxv^y^W^c^
W-c-.oa-v^ oA rvMJi iocoaftc aAcxAvTCS cxcxd cxctt on*;.
naAcA s Xoo^qpA vx-x or merlvcrxX QuA Vgcccx>o UX^.S>.
reperAcA. c\ucAo orxu^ U^icuc cvS AVnxS Ar^t vorxgjptA
X r^ac\uc_<k eAoc\c^ .
                     ^g VCCQ3



  i\ce cnrc aA) vA oxn^J&ucixc.^^ \32>v3c3 \jJ>V\xqA^ "S-'u^
Ocucr Vsaci-^ Aock\ cao7)xi^_^oTAc c\^c Ap oQ^ajp.A; or \a^
COyyvg. y\x V^
   Sir 1     cWx>C^_„UC^^



  S>\r, ^OpjXc_ Ar^cXogL-AJj^VA X^OV- Ciex\cx-qA
ProuIs(oC\$^_UW\\c Xiv _,\A\<NQ^"\^>.Q-.-p-SS VJ x^^p -vA1X£!0^iA_5-Sl
_a^^jsocg^Qc^A -\-Q y^g^jDjaia _gA Q^P corA ac,A
_Jj_^toJco^^.Ai\ Tcve*-o^ts**s q^A Afrso^cJgjgxgLJL<
.o&=>\^ \sx A^o_ r_i^c^
   S"^\ y-^4 fivCKcAxcg^ \ <s> prvcA q4 r^u rti>\ab\\cA-OsVtoo,
       Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 45 of 55
     t.E.^-_xc_o Vxo^c A^e^xoX^A^A^^                                            • O-   <nu



     CO           \ OO V\0>\YC   AN       cxYxA Ap -CrecAattx crA VsgAlcyoo^
 offl\CoAxof\
                                 kt-VcXc 0 OAuA ^oh^^ .Q-C Xut^oAs^.
     ta_A CAnkx^q^a
                                                           sc^ovx OscAxrxy^ V>x\A»^r
     CoXor o^ kc>vo, ( c-'Qf Q> t.a.r^.c^\cxNs Officer \ -£rowx
     Aepnv)^ gy\a rVio&r..yspracyes C. SVjOc^ as exesAxXTOCAc-A or?
     hf^_Jg6cr -Vcvc, \3c\xAc<^ ^\cxAet> CorxTs^A xjAyr^_or ^V^crgV,
      .^kKr)^!.!* ^II^TTm

             S>vr vW^f A^\^ ^rcS^XbvOxO a\ ^VaAuc \aux rxCxA nodtef.
     PuVs\;c Icxu^ tofc - otm 'ftx&afcos VaxvX O^e ossA
     Xos>Ai^_v_rACoc\a\\2.c^ Pev^o^S AoA Tqoo
                            Ar\ A*cy\A X o-<^ X^c \o\qcXcA Ay-pro -cocx^




     -fr>oAxxQn oAW^ vxx^ yvifej^J^m,^                                          AoxX\y
     one O^r tcx>ia V^xArOvAxor^ vpcrxoA^,.Jfter XjO^c-V- or
     \^axA^j^cAi\vx^^                                         A^cA_^jqA ^\r\e^
     AV\\^ ^e^OX^x^QCrX_cA,Cor_trANon^. aCke3..^cA.A^\€u.
     AQ^oA_r^r A^S\<^ ^rrxcArxcr^                                        SJf^I^rX^^sA,
     _^^X^JpAsO_fi^
ML   rc^ g^AoX^Vi^v^ V\.



                   Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 46 of 55
                                                                                             w




   4lSl^~Auo5go^cs^p^A^
„.»L                                                                    ^V \r\ xxvyxAxTvx,

       e*r> AV^cW X \ Av\\ Vm.x A*ocA t>oi ^ c^AA'orA-^ cxre Pr>rA

          O \?,*j     \. o^yo                                            ,^> CoTrNX^QSsAcr
       o-f QpevovAvox^^^ VS -AKv^, rc^^^ cloltn r\^A V^e, xv^oA
       j^a^ ^xpc^s- o^'xc^.^ AVcr\*7x vm\\ CcqAxxK; Afcxx"^
                           • •m^fcwrf^aAV iiinNii nfV—



       Cx^vrX Vft-XiA vr\ c--^ wxvoc^CnA.
           Sjr qx\ qvy^ yv,xVfrx -\<\\2> Vox^c^^-v-IV ye- \*x"sA Trye-vA^
            A^o_^_e<^Uc^cg--1s AfrocxX YnQ^ci ^qIW^cA, A* >/e
       pm\licS<? xx^oxrra^oAi.ox~\ OX\A Vol*-. Aot^xnr^c^oAxOx^ A<g>

                                                         Ajosx^—and ooA -fo^-^faox"

            JJSlt^A^c^r Av Q. AA^^JteQcg,_NpeAAJC)rjncs -A?c>\\Ovjj
       Ayv-- kA-cn (ApA V>)p"r^\vt>oACxt tNN>^ -^
       Vv^vX-oA-vQ^ >*^\X7S oA-n^oA yv> ^rr.Wnvx r^ry^xc.
       Toe -£o\\c*_^^A AWro, rN^ Yv>l^ lrr\^WSe.r->XT->cXV\ %orA 1ms
       '^Enc^XSl^X^XX^CkYyv p£ Q.cC^raxAx^\^x\>Cx, V\ s-QCsA Ape
       ocrVxoxor^x^^g^^x<^                                                            Ao Agy,

                                                                                        ^xxlXC




       AsJgA^LAAx^As^A\^--^                                Nl^ci cxYxry^A <eA i


                    ^raxxoxcA. Y-ojcoct- T~eA<^er                 I^XL      vVx^b^r^Y:...

               Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 47 of 55
                  7^^^

            .•«-»?v|.|Si .fe]



                                             &^^A3kk^SL^

                                               oxA\^sAx^j^Lq_cx=
                   LA21JL2Jajl£ueA^^                             r?A rv o                    p;>Jssx\xKl^
                   pAA^Ats,^4_c^od_




^-.,<r-— :r—r.




                  j^Ax^ASA^




                                Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 48 of 55
        !                 .. .        . figS^V—-          .     ___ ____
                            jard__.
                 \^A^cVsaslxj^^
        |^^c»s^^
                         .CY.C«




        •&i_L_Q2i^C^^



     FX\cxAi^^


        A^3xk2£sJ^.___.




i^




 ™JL.




            Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 49 of 55
     OlAdj£orJiO^

     ^SbAL£>XXC^^^                                            ___ _____ ___




3.

                                     ^A^x^£os^


     J-__o_v_i£Q^^



     .accxc__Lcfc_^^^



       Bm^xQUpxxX^ij^^
 ^U^xC^AOVQ^^




       Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 50 of 55
   jLyA^XxxXiLo^, £_2l_SS_a£^
   i^^^




__J.-CnTOMV AcA . ~Xx^O0i__!Ccrs__.
                  "T Vv~* x~ V ^°'\ ^Ta -a_~. A>                   - _,»




  j^^^^




      Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 51 of 55
-4X*->-\



           53__
                                   ...                                                     o      "--~          *-—
its                                        :xo\~y




     I     ^J                                 •«-.i-_,>.^,w„. T , , ,,MWJMU_,___.„,,   „       t.-.m,,   nmr1




     M~^A^^


|^X^^




|J^-__A_Q£1___£^                                t



i|          _




         Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 52 of 55
iopxj^xA:                                           «jC_tt_




-OL^U££_£As^^



^^x^ix^o^^




pxxrj^Ll^




  Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 53 of 55
          r^ibDkx^^^



         ^ A^x^&^^^


                                                   \I2vXx^^r^X3X\X^




         d -^^sxxvx^^^


         |UJ__>saexX-X^^                                                ^_^eAu,
    v:   LlSaiJd-lX-AxA v^cA \5\g\c_Acl rxvvxx^
2 A
         j-^-J-^-*^                              xX\!U_ cn\XxAx-xcc rwcA^iA^^,^
    3i S~^x4\^.^


Q.       iAyxxlXxik^^

^        j^*A^A^A^^
         |fe^x4SxAxO^M^
         ±Q^Ax\L^AcxuA.x




           Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 54 of 55
-^g^q.IAsLXX^._^aJfes^\QCNCx\ XxceaCVaC.... \oA\u\c\ncM
—!t^--Q^iSiL_K^^


 Ms^_Qj£_2jL_biJK^



       —-^fcsafcfc.^^

    J3_££a4N__fflk5^
                    Ikjd=xJ5_i&S__k

 .j---iiiJuSLl_^QLXc3u----




                                               ^t>'.J2»__-«Jj»r^ig'.i^,;->< m;




                                      W*»VW «V%J«AW,»T.U*V* J




     Case 1:19-cv-00140 Document 1 Filed 09/27/19 Page 55 of 55
